DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 9/14/2022 has been entered.
Claim Status
	Applicant’s reply filed 9/14/2022 is acknowledged.
	Claims 1-42, 44-46, 48-54, 56-58, 60-66, 68, 70-92, 94, 96-99, 101-102, and 111-113, are canceled.
	Claim 43 has been amended.
	New claims 114-116 have been added.
	Claims 43, 47, 55, 59, 67, 69, 93, 95, 100, 103-110 and 114-116 are pending and under examination.
Rejections Withdrawn
	Rejection of claims 43, 47, 55, 59, 67, 69, 93, 100, 103, 104, 107, 108, and 110 on the
basis of Applicant’s admitted prior art has been withdrawn in view of the 8/16/2022 Declaration.
	Rejection of claims 43, 47, 55, 59, 67, 69, 93, 95, 100, and 103-110 under 35 U.S.C. 103
as being unpatentable over R&D Systems (admitted prior art, See above) further in view of Watanabe
(of record) and Janssen (WO 2015/097536 A2 published 7/2/2015) and further evidenced by Mehta (Sci
Rep. 2020 Sep 16; 10(1):15171 published 9/16/2020) has been withdrawn in view of the 8/16/2022 Declaration.
New Grounds of Rejection
Claim Rejections - 35 USC § 112
Claims 43, 55, 106-109, and 114-116 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the enablement requirement. The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
	The claims are drawn to specific anti-VSIG3 monoclonal antibodies produced by specific hybridoma clones: 774206, 774208, 774213, 774221, 774226, 973401, 973408, 973422, 973428, 973433, and 973435. Since the anti VSIG3 antibodies claimed are essential to the claimed invention, they must be obtainable by a repeatable method set forth in the specification or otherwise be readily available to the public. If the anti VSIG3 antibodies are not so obtainable or available, a deposit thereof may satisfy the requirements of 35 U.S.C. 112.  The Applicant must provide an affirmative statement in the specification that the deposit was made and accepted under the Budapest Treaty.
	Although Applicant has disclosed the heavy chain region (HC) and light chain variable region (LC) amino acid sequences of the instantly claimed anti VSIG3 antibodies that are produced by the hybridoma clones 774206, 774208, 774213, 774221, 774226, 973401, 973408, 973422, 973428, 973433, and 973435, the sequences are not enough to enable one skilled in the art to produce the exact same antibodies as claimed.  The claims are directed to specific antibodies produced by the specific hybridoma clones 774206, 774208, 774213, 774221, 774226, 973401, 973408, 973422, 973428, 973433, and 973435, which would have unique post translational modifications, e.g. glycosylation. 
	Goh (Justin Bryan Goh & Say Kong Ng (2018) Impact of host cell line choice on glycan profile, Critical Reviews in Biotechnology, 38:6, 851-867) discloses “Protein glycosylation is post-translational modification (PTM) which is important for pharmacokinetics and immunogenicity of recombinant glycoprotein therapeutics. As a result of variations in monosaccharide composition, glycosidic linkages and glycan branching, glycosylation introduces considerable complexity and heterogeneity to therapeutics.” (Abstract). Goh further discloses “Most antibodies developed for therapeutic use are of the human IgG isotype. The fragment crystallizable (Fc) region of IgG is essential for the binding of Fc gamma receptors (FcγR) on myeloid and natural killer (NK) cells, inducing ADCC. The predominant glycan at position N297 of the Fc region is a biantennary complex-type structure composed of a core Man and GlcNAc residues. Structural changes induced in this biantennary glycan core have been reported to affect FcγR binding and subsequent ADCC effector functions.” (Page 856, “Immunoglobulin G (IgG)”) Goh discloses that “IgG glycostructures derived from human plasma, CHO and HEK293 cells showed that a majority were core-fucosylated with approximately half of glycostructures containing Gal residues. On the other hand, Hills et al. reported that IgG derived from NS0 mouse cell lines has only 21% or about 0.3 mols galactose per complex N-linked glycan, although the glycans were also predominantly core-fucosylated biantennary complex-type structures. In the same study, about 29% of the glycostructures identified in NS0-derived IgG were high-mannose type glycans, while Mimura et al. reported that high-mannose N-glycans detected in CHO-K1, J558L and HEK293 cells were relatively lower with 3.5%, 5.5% and 1.1% respectively.” (Page 856, “Immunoglobulin G (IgG)”).
	Thus, the hybridoma clones 774206, 774208, 774213, 774221, 774226, 973401, 973408, 973422, 973428, 973433, and 973435 are required to produce the instantly claimed antibodies.  
	Page 85, paragraph [00324] of the instant specification disclosed that the H22 antibody producing cell line is deposited.  However, the H22 antibody is an anti-Fcγ receptor antibody. The deposit for all the hybridoma clones recited in claim 1 need to be made under the terms of the Budapest Treaty, then a statement, affidavit or declaration by Applicants, or by an attorney of record over his or her signature and registration number, or by someone in a position to corroborate the facts of the deposit, that the instant invention will be irrevocably and without restriction released to the public upon the issuance of a patent, would satisfy the deposit requirement made herein.
	If the deposit is a non-Budapest Treaty deposit, then in order to certify that the deposit meets the requirements set forth in 37 CFR 1.801 -1.809 and MPEP 2402-2411.05, a statement, affidavit or declaration Applicant, by an attorney of record over his or her signature and registration number, or by someone in a position to corroborate the facts of the deposit would satisfy the requirements herein by stating and providing that:
	(a) During the pendency of the application, access to the invention will be afforded to the Commissioner upon request;
	(b) All restrictions upon availability to the public will be irrevocably removed upon granting of the patent;
	(c) The deposit will be maintained in a public depositary for a period of 30 years, or 5 years after the last request or for the enforceable life of the patent, whichever is longer; and
	(d) Provide evidence of the test of the viability of the biological material at the time of deposit (see 37 CFR 1.807).
	In addition the identifying information set forth in 37 CFR 1.809(d) should be added to the specification. See 37 CFR 1.803 - 37 CFR 1.809 for additional explanation of these requirements.
	Amendment of the specification to recite the date of deposit and the complete name and address of the depository is required. As an additional means for completing the record, applicant may submit a copy of the contract with the depository for deposit and maintenance of each deposit.
	If a deposit is made after the effective filing date of the application for patent in the United States, a verified statement is required from a person in a position to corroborate that the biological material described in the specification as filed is the same as that deposited in the depository, stating that the deposited material is identical to the biological material described in the specification and was in the applicant's possession at the time the application was filed.
Applicant's attention is directed to In re Lundak, 773 F.2d. 1216, 227 USPQ 90 (CAFC 1985) and 37 CFR 1.801-1.809 for further information concerning deposit practice.

Conclusions
Claims 43, 55, 106-109, and 114-116 are rejected.
The recited anti VSIG antibodies of claim 47 are free of the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG MIN YOON whose telephone number is (571)272-7802. The examiner can normally be reached 7:30 a.m. - 5:30 p.m. M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNG MIN YOON/Examiner, Art Unit 1643                    

/JULIE WU/Supervisory Patent Examiner, Art Unit 1643